Sognier, Judge.
The Attorney General of the State of Georgia brought appeals from directed verdicts of acquittal by the Superior Court of Lowndes County. On June 20, 1980 this court granted Williams’ motion to dismiss the appeal on the ground that pursuant to Code Ann. § 6-1001a directed verdicts of acquittal are not appealable. State v. Williams, 155 Ga. App. 144 (270 SE2d 281).
The Supreme Court of Georgia reversed the decision of this court and held that the order (of the trial court) appealed from is not a directed verdict of acquittal, but a dismissal of the indictment, and therefore, the trial judge erred in dismissing the indictment. State v. Williams, 246 Ga. 788 (272 SE2d 725). Accordingly, our opinion of June 20, 1980 is vacated and the judgment of the trial court is reversed.

Judgment reversed.


Deen, P. J., and Birdsong, J., concur.